Exhibit 10.17

WYNDHAM WORLDWIDE CORPORATION

2006 EQUITY AND INCENTIVE PLAN, AS AMENDED

AWARD AGREEMENT – RESTRICTED STOCK UNITS

This Award Agreement (this “Agreement”), dated as of                  , 20    ,
is by and between Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”), and the grantee indicated on Exhibit A attached hereto (the
“Grantee”), pursuant to the terms and conditions of the Wyndham Worldwide
Corporation 2006 Equity and Incentive Plan, as Amended.

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

1. The Plan. The Award granted to the Grantee hereunder is made pursuant to the
Plan. A copy of the Plan and a prospectus for the Plan are attached hereto and
the terms of the Plan are hereby incorporated in this Agreement. Terms used in
this Agreement which are not defined in this Agreement shall have the meanings
used or defined in the Plan.

2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the Award indicated on Exhibit A attached to this Agreement (the
“Award”) to the Grantee. Upon the vesting of the Award, as described in
Paragraph 3 below, the Company shall deliver, no later than March 15 of the
calendar year following the calendar year in which all or portion of the Award
vests, for each Restricted Stock Unit that vests, one share of Stock; provided,
however, that the Grantee shall remain required to remit to the Company such
amount that the Company determines is necessary to meet all required minimum
withholding taxes.

3. Schedule of Lapse of Restrictions. Subject to Paragraph 4 below, the
Restricted Stock Units granted hereunder shall vest in the manner set forth on
Exhibit A attached hereto, subject to the Grantee’s continuous employment with
the Company through each respective vesting date. Upon (i) a “Change in Control”
occurring during the Grantee’s continuous employment, (ii) the Grantee’s
termination of employment by reason of death or Disability or (iii) if
applicable, such other event as set forth in the Grantee’s written agreement of
employment with the Company, the Award shall become immediately and fully
vested, subject to any terms and conditions set forth in the Plan and/or imposed
by the Committee.

4. Termination of Employment. Notwithstanding any other provision of the Plan to
the contrary, and, if applicable, subject to Grantee’s written agreement of
employment with the Company, upon the termination of the Grantee’s employment
with the Company and its subsidiaries for any reason whatsoever (other than
death or Disability), the Award, to the extent not yet vested, shall immediately
and automatically terminate.

5. No Rights to Continued Employment. Neither this Agreement nor the Award shall
be construed as giving Grantee any right to continue in the employ of the
Company or any of its subsidiaries, or shall interfere in any way with the right
of the Company to terminate such



--------------------------------------------------------------------------------

employment. Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, for purposes
of the Plan and the Award, a termination of employment shall be deemed to have
occurred on the date upon which the Grantee ceases to perform active employment
duties for the Company following the provision of any notification of
termination or resignation from employment, and without regard to any period of
notice of termination of employment (whether expressed or implied) or any period
or severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of Wyndham Worldwide Corporation or
any subsidiaries.

6. Tax Obligations. As a condition to the granting of the Award and the vesting
thereof, the Grantee agrees to remit to the Company of any of its applicable
subsidiaries such sum as may be necessary to discharge the Company’s or such
subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by Grantee pursuant
to this Agreement and the Award by having the Company automatically withhold
upon any vesting of this Award a sufficient number of the shares so vesting to
satisfy any such obligations. Accordingly, the Grantee agrees to remit to the
Company or applicable subsidiary any and all required minimum withholding taxes.

7. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

8. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

9. Authority. The Compensation Committee of the Board of Directors of the
Company shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive
on all parties.

10. Rights as a Stockholder. The Grantee shall have no rights as a stockholder
of the Company with respect to any shares of Stock underlying or relating to any
Award until the issuance of Stock to the Grantee in respect of such Award;
provided, however, that in the event the Board of Directors of the Company shall
declare a dividend on the Stock, a dividend equivalent equal to the per share
amount of such dividend shall be credited on all Restricted Stock Units
underlying the Award and outstanding on the record date for such dividend, such
dividend equivalents to be payable in cash without interest on the vesting date
of the Restricted Stock Units on which the dividend equivalents were credited
and shall otherwise be subject to the same terms and conditions as the
Restricted Stock Units on which the dividend equivalents were credited.



--------------------------------------------------------------------------------

11. Code Section 409A. Although the Company does not guarantee to the Grantee
any particular tax treatment relating to the Award, it is intended that the
Award be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Grantee by Code
Section 409A or any damages for failing to comply with Code Section 409A.

12. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
elect to deliver any documents related to current or future participation in the
Plan by electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

13. No Assignment. This Agreement (and the Award) may not be assigned by the
Grantee by operation of law or otherwise.

14. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.

15. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties to this Agreement.

16. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.
For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New Jersey, agree that such litigation shall be conducted in the
federal courts for the United States for the District of New Jersey, where this
grant is made and/or to be performed.

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

WYNDHAM WORLDWIDE CORPORATION Stephen P. Holmes Chairman and Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT A (RSUs)

Wyndham Worldwide Corporation

2006 Equity and Incentive Plan, as Amended

Statement of Restricted Stock Units (RSUs) Award

 

Granted To:    Employee Name    Employee Address    City, State Zip Award Date:
       /    /             Number of RSUs Granted (*):    Actual RSUs Award Grant
Value:    $             (Number of RSUs Granted x Dollar Value per Unit) RSU
Dollar Value per Unit:    $            

 

* Determined by dividing your Actual RSUs Award Grant Value by the RSU Dollar
Value per Unit (equal to the Wyndham Worldwide closing stock price on the award
date) and rounded down to the nearest whole unit.

 

Vesting Date    Vesting
RSUs  

    /    /            

          % 

    /    /            

          % 

    /    /            

          % 

    /    /            

          % 

RETAIN THIS NOTIFICATION AND YOUR RESTRICTED STOCK UNIT AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

Subject to the terms and conditions of the Wyndham Worldwide Corporation 2006
Equity and Incentive Plan, as amended, you have been awarded Restricted Stock
Units. The vesting referenced above is subject to you remaining continuously
employed with Wyndham Worldwide Corporation through each respective vesting
date.

Please review the spelling of your name and your address. If any of this
information is incorrect, please contact the Wyndham Worldwide Stock Plan
Administration Department at (973) 753-            .



--------------------------------------------------------------------------------

EXHIBIT A (PRSUs)

Wyndham Worldwide Corporation

2006 Equity and Incentive Plan, as Amended

Statement of Performance-Vested

Restricted Stock Units (PRSUs) Awards

 

Granted To:    Employee Name    Employee Address    City, State Zip Award Date:
       /    /            

LTIP Modifier

 

Number of Performance-Vested RSUs Granted (*):      
Actual Performance-Vested RSUs Award Grant Value:    $                (Number of
PRSUs Granted x Dollar Value per Unit)       Performance-Vested RSU Dollar Value
per Unit:    $               

 

* Determined by dividing your Actual PRSUs Award Grant Value by the PRSU Dollar
Value per Unit (equal to the Wyndham Worldwide closing stock price on the award
date) and rounded down to the nearest whole unit.

Vesting of Award

Subject to achievement of the performance tiers, vesting will occur on the 3rd
anniversary of the award date of the Performance-Vested Restricted Stock Units,
or if later, the date of certification by the Compensation Committee of the
Board of Directors of the level of performance achieved as measured against the
pre-established performance tiers.

Subject to the terms and conditions of the Wyndham Worldwide 20     LTIP
Modifier and the Wyndham Worldwide 2006 Equity and Incentive Plan (collectively,
the “Plan”), you have been granted an award in the form of Performance-Vested
Restricted Stock Units (LTIP Modifier). Your LTIP Modifier will vest only in
accordance with the attainment of performance goals as outlined in the Wyndham
Worldwide 20     LTIP Modifier, your continuous employment with Wyndham
Worldwide through the applicable dates of vesting, and the terms of the Plan and
your Award Agreement.

RETAIN THIS NOTIFICATION AND YOUR RESTRICTED STOCK UNIT AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

Please review the spelling of your name and your address. If any of this
information is incorrect, please contact the Wyndham Worldwide Stock Plan
Administration Department at (973) 753-            .